91 F.3d 121
NOTICE: First Circuit Local Rule 36.2(b)6 states unpublished opinions may be cited only in related cases.UNITED STATES of America, Plaintiff, Appellee,v.Clifford A. DOYLE, Defendant, Appellant.
No. 96-1390.
United States Court of Appeals, First Circuit.
Aug. 2, 1996.

APPEAL FROM THE UNITED STATES DISTRICT COURT FOR THE DISTRICT OF MAINE [Hon.  D. Brock Hornby, U.S. District Judge]
Marcia G. Shein on brief for appellant.
Jay P. McCloskey, United States Attorney, and F. Mark Terison, Assistant United States Attorney, on brief for appellee.
D.Me.
AFFIRMED.
Before SELYA, CYR and BOUDIN, Circuit Judges.
PER CURIAM.


1
Upon careful review of the briefs and record, we conclude that the district court properly denied appellant's petition as an abuse of the writ, essentially for the reasons stated in the magistrate's recommended decision as adopted by the district court.  Petitioner has not shown any external cause which prevented him from raising his present double jeopardy claim in his earlier habeas petition, and he has not shown that failure to address the merits of his claim will result in a fundamental miscarriage of justice.


2
Our decision would be the same under either the Antiterrorism and Effective Death Penalty Act of 1996, Pub.L. 104-132, 110 Stat. 1214 (April 24, 1996), or the prior version of federal habeas corpus law, and so we need not decide which version applies here.


3
Affirmed. See 1st Cir.  Loc. R. 27.1.